NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      AUG 3 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 JEREMY AMIN NYUWA,                                 Nos. 13-74265
                                                         14-70333
                   Petitioner,                           14-71231

    v.                                              Agency No. A078-231-145

 LORETTA E. LYNCH, Attorney General,
                                                    MEMORANDUM*
                   Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                 Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Jeremy Amin Nyuwa, a native and citizen of Nigeria, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) orders denying his fifth

motion to reopen (No. 13-74265), his subsequent motion to reconsider and sixth

motion to reopen (No. 14-70333), and his subsequent motion to reconsider (No.


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
14-71231). We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the BIA’s denial of motions to reopen and reconsider, Mohammed v.

Gonzales, 400 F.3d 785, 791 (9th Cir. 2005), and we deny the petitions for review.

      As to petition No. 13-74265, the BIA did not abuse its discretion in its

November 21, 2013, order denying Nyuwa’s fifth motion to reopen as untimely

and number-barred where it was filed over seven years after the BIA’s final

decision, see 8 C.F.R. § 1003.2(c)(2), and Nyuwa failed to establish an exception

to the time and number limitations for filing a motion to reopen, see 8 C.F.R.

§ 1003.2(c)(3)(ii); Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (BIA’s denial

of a motion to reopen shall be reversed only if it is “arbitrary, irrational,

or contrary to law”). We reject Nyuwa’s contention that the BIA erred by not

considering his evidence.

      As to petition No. 14-70333, the BIA acted within its discretion in denying

Nyuwa’s motion to reconsider because the motion failed to identify any error of

fact or law in the BIA’s November 21, 2013, order. See 8 C.F.R. § 1003.2(b).

Further, the BIA did not abuse its discretion in denying Nyuwa’s sixth motion to

reopen as untimely and number-barred because Nyuwa failed to establish that he

qualified for an exception to the time and numerical limits for filing a motion to

                                            2                                   13-74265
reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Toufighi v. Mukasey, 538 F.3d
988, 996 (9th Cir. 2008) (explaining the BIA can deny a motion to reopen based on

changed country conditions for failure to establish prima facie eligibility for the

relief sought).

      Finally, as to petition No. 14-71231, the BIA also acted within its discretion

in denying Nyuwa’s motion to reconsider its January 22, 2014, order because

Nyuwa failed to identify any error of fact or law in the BIA’s conclusion that he

failed to establish a prima facie case for the relief he sought. See 8 C.F.R.

§ 1003.2(b).

   PETITIONS FOR REVIEW DENIED.




                                          3                                     13-74265